[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                           FILED
                                                  U.S. COURT OF APPEALS
                       FOR THE ELEVENTH CIRCUIT ELEVENTH CIRCUIT
                         ________________________    JANUARY 30, 2009
                                                     THOMAS K. KAHN
                               No. 08-13872               CLERK
                           Non-Argument Calendar
                         ________________________

                       D. C. Docket No. 08-00003-CR-4

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

ROBERT HIGGINS,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Georgia
                       _________________________

                              (January 30, 2009)

Before BIRCH, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     Robert Higgins appeals his sentence of 180 months of imprisonment for his
plea of guilty to sexual exploitation of a minor. 18 U.S.C. § 2251(a). Higgins

challenges for the first time on appeal the imposition of a mandatory minimum

sentence. We affirm.

         Objections or arguments that are not raised in the district court are reviewed

for plain error. United States v. Aguillard, 217 F.3d 1319, 1320 (11th Cir. 2000).

To satisfy that standard, a defendant must establish an error that is plain and affects

his substantial rights. Id. We then may exercise our discretion to recognize the

error, but only if it “seriously affect[s] the fairness, integrity, or public reputation of

judicial proceedings.” United States v. Garey, 546 F.3d 1359, 1363 (11th Cir.

2008).

         There was no plain error at Higgins’s sentencing. Higgins argues that his

sentence is unreasonable because section 2251 divested the district court of

authority to consider the ordinary sentencing factors, 18 U.S.C. § 3553(a), but a

district court is bound by statutory mandatory minimum penalties even after United

States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005). United States v. Castaing-

Sosa, 530 F.3d 1358, 1362 (11th Cir. 2008) (“Booker’s instruction to district courts

to consider the factors in § 3553(a) in fashioning a reasonable sentence cannot be

read to authorize using the § 3553(a) factors to impose a sentence below an

applicable statutory mandatory minimum.”). Higgins also argues that his sentence



                                             2
is cruel and unusual punishment that violates the Eighth Amendment, but sexual

exploitation of a minor is a serious offense and there is no controlling authority that

180 months of imprisonment is a grossly disproportionate sentence for that offense.

See Protect Act, Pub. L. No. 108-21, 117 Stat. 650, 676 (2003) (“‘The prevention of

sexual exploitation . . . constitutes a government objective of surpassing

importance,’ New York v. Ferber, 458 U.S. 747, 757 (1982) . . . .”). “[A] sentence

which is not otherwise cruel and usual does not become so simply because it is

‘mandatory.’” United States v. Raad, 406 F.3d 1322, 1324 (11th Cir. 2005).

      Higgins’s sentence is AFFIRMED.




                                           3